DETAILED ACTION
This office action is in response to applicant’s communication dated 3/9/2022. If needed, this communication is herein referred to as “Amendment”. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-5, 9-13 and 17-20 are pending and are currently being examined.
Claims 6-8 and 14-16 are cancelled. 
Claims 1, 9 and 17 are independent.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Method, Electronic Device, and Storage Medium for Determining a Touchscreen Shielding Area and for Moving a Touch Control from the Shielding Area to an Area that is Not Shielded


Claim Objections
Claims 3, 11 and 19 are objected to because of the following informalities:  
Claims 3, 11 and 19 recite “first present distance”, which is correctable to, and interpreted by the examiner as, “first preset distance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(1st)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 14 are/is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was/were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Claims 6 and 14 recite “determining an area to be the first area to be shielded to obtain a moved determined result” and “and acquiring the first area to be shielded on the touch screen of the electronic device according to the moved determined result”. However, the specification doesn't sufficiently describe “determining an area to be the first area to be shielded to obtain a moved determined result” and “and acquiring the first area to be shielded on the touch screen of the electronic device according to the moved determined result”. Specifically, the specification doesn't sufficiently describe how the “determined result” of “determining an area to be the first area to be shielded” is to be consider as “moved” (“moved determined result”).

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 9-13 and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9 and 17 recite “a third preset distance”. Here, this is unclear because the claims fail to mention a “first” and a “second preset distance”, so the claim’s scope is ambiguous at least as it pertains the unmentioned “first” and “second preset distance”. Similarly, such error also renders Claim(s) 3, 11, 19 are unclear for reciting “a first preset distance”, when claims 1, 9 and 17 mentions “a third preset distance”. For examination purposes, the examiner interprets Claims 1, 9 and 17’s “third preset distance”, is interpreted as “first preset distance” and claims 3, 11 and 19’s “first preset distance”, as “second preset distance”.  

Claims 2-5, 10-13 and 18-20 are also rejected as they depend on the claim(s) above. 

	Claims 6 and 14 recite “determining an area to be the first area to be shielded to obtain a moved determined result” and “and acquiring the first area to be shielded on the touch screen of the electronic device according to the moved determined result”. Here, it is unclear how the “determined result” of “determining an area to be the first area to be shielded” are to be consider as “moved” (“moved determined result”). The specification doesn’t further illuminate on the meaning of “moved” in the phrase. For examination purposes, the examiner interprets the limitation for the claims as:
determining an area to be the first area to be shielded to obtain a 
and acquiring the first area to be shielded on the touch screen of the electronic device according to the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blow; Anthony T. et al. (hereinafter Blow – US 20120032979 A1).

As per Independent Claim 1, Blow teaches A method for touch operation, comprising:
detecting, by an electronic device, a size of a touch screen of the electronic device; (¶ 61 – “repositioned to an uncovered portion of the display in a variety of manners, depending upon the implementation, the display size”)
when the size of the touch screen is greater than a preset size threshold, determining, by the electronic device, an area to be a first area to be shielded to obtain a first determined result, (¶ 54 – “the mobile device may determine that too much of the display is concealed by the user's hand reaching across the display to adjust the text to the left, and so may adjust text (or other image elements) up and/or down to reveal the concealed content”, herein the touch screen size that is covered is greater than a preset size threshold which is necessarily used to determined that “too much” of the touch screen is covered [size of the touch screen is greater than a preset size threshold], and this first determined result]. ¶¶ 76-77, buttons concealed by grip event location can be deactivated [first area to be shielded], when too much of the display is covered and that content moved up/down [first determined result], the grip event location is deactivated [first area to be shielded])
wherein a distance between the area to be the first area to be shielded and at least one edge of the touch screen is less than a first preset distance; (¶ 54 – “may adjust text (or other image elements) up and/or down to reveal the concealed content”, here, the text is moved by a distance sufficient to “reveal” the concealed content. That distance can be measured from at least one of the edges of the touch screen. Necessarily, the maximum amount of the distance, which could be similar to the up/down displacement between old and new position, is necessarily less than the total length or width of the display [less than a first preset distance], wherein either the total width or length of the display is a “first preset distance”)
acquiring the first area to be shielded on the touch screen of the electronic device according to the first determined result; (Fig. 25:2506 and ¶ 82, mobile device detects touch event location. ¶¶ 76-77, buttons concealed by grip event location can be deactivated [first area to be shielded], when too much of the display is covered and that content moved up/down [first determined result], the grip event location is deactivated [acquiring the first area to be shielded])
determining, by the electronic device, whether a touch control exists in the first area in a displayed picture of the touch screen; (FIG. 25:2524 and ¶ 82, identify content within the concealed tiles. Fig. 25:2506 and ¶ 82, mobile device detects touch event location. ¶¶ 76-77, buttons [touch control exists] concealed by grip event location can be deactivated.)
and moving, by the electronic device, the touch control to a second area on the touch screen, in response to determining that the touch control exists in the first area, wherein the second area on the touch screen is not shielded. (FIG. 25:2526,2528 and ¶ 82, adjust the presentation display in order to reveal the estimated concealed content in an uncovered portion of the display, and regenerate the display based upon the adjustments).

As per Independent Claims 9 and 17 are directed to a device and computer-readable storage medium for accomplishing the steps of the method in claim 1, and are rejected using similar rationale(s).

	As per claim 2, Blow further teaches
wherein moving the touch control to the second area on the touch screen comprises:
determining the second area, to which the touch control is to be moved, according to a position parameter of the touch control; (¶ 61 – “the display size, the nature of the content (e.g., image, text, etc.), and the total concealed area”)
and moving the touch control to the second area. (¶ 61 – “repositioned to an uncovered portion”)

	As per claim 3, Blow further teaches  
wherein determining the second area, to which the touch control is to be moved, according to the position parameter of the touch control comprises: determining a touch position on the touch screen corresponding to the touch control according to the position parameter of the touch control;  (“[0061] The displayed content within each concealed tile may be repositioned to an uncovered portion of the display in a variety of manners, depending upon the implementation, the display size, the nature of the content (e.g., image, text, etc.), and the total concealed area.”, the concealed area is covered by, e.g., a user’s hand, see ¶ 60, that is “touch position”)
and determining an area outside the first area to be the second area, wherein a distance between the area outside the first area and the touch position is less than a first preset distance. (¶¶ 61 and 68, The repositioning of the covered content is depends in part on a display size, which is “preset” by the manufacture depending of the model of the device, so the distance between the new area and previous area has to be less than the diagonal size of the screen. Furthermore, the repositioning is done in a way where the new positioning causes the least amount of disruption, see ¶ 98)

	As per claim 4, Blow further teaches 
wherein moving the touch control to the second area on the touch screen comprises: determining the second area, to which the touch control is to be moved, according to a position parameter of the touch control (¶ 61 – “the display size, the nature of the content (e.g., image, text, etc.), and the total concealed area”)
and a holding parameter when the electronic device is held, to obtain a second determined result; (¶ 48 – “a touchscreen display by adjusting the positioning and orientation of displayed content and/or menu icons based on grip event location, size, shape and orientation”, e.g., a determined orientation [second determined result])
and moving the touch control to the second area on the touch screen according to the determined result, wherein the second area on the touch screen is not shielded. (¶ 48 – “adjusting the positioning and orientation of displayed content and/or menu icons based on grip event location, size, shape and orientation…displayed content and/or icons concealed by the user's hand are repositioned to an unblocked portion of the touchscreen display”)

	As per claim 5, Blow further teaches 
wherein determining the second area, to which the touch control is to be moved, according to the position parameter of the touch control and the holding parameter when the electronic device is held comprises: determining a touch position on the touch screen corresponding to the touch control according to the position parameter of the touch control; (“[0061] The displayed content within each concealed tile may be repositioned to an uncovered portion of the display in a variety of manners, depending upon the implementation, the display size, the nature of the content (e.g., image, text, etc.), and the total concealed area.”, the concealed area is covered by, e.g., a user’s hand, see ¶ 60, that is “touch position”)
determining, according to the holding parameter, a first edge on the touch screen, and determining a second edge opposite to the first edge, wherein the first edge on the touch screen is closest to the touch control to be moved; (¶ 73 and Figs. 14-16, e.g., if both the grip event and the icons are on the left-hand side, the icons are moved to the right hand side)
and determining an area outside the first area to be the second area, wherein a distance between the area outside the first area and the second edge is less than a second preset distance. (¶ 73 and Figs. 14-16, e.g., if both the grip and the icons are on the left-hand side, the icons are moved to the right hand side; ¶ 61 – “In such repositioned to an uncovered portion of the display in a variety of manners, depending upon the implementation, the display size”. Here, the screen has a length and a width, and the displacement distance between the new and previous positions, when shift from left to right hand sides, or vice versa, is necessarily less than the width or length of the display. The display dimension and “preset” by the manufacturer)

Claim(s) 10 and 18 are directed to a device and computer-readable storage medium for accomplishing the steps of the method in claim 2, and are rejected using similar rationale(s).

Claim(s) 11 and 19 are directed to a device and computer-readable storage medium for accomplishing the steps of the method in claim 3, and are rejected using similar rationale(s).

Claim(s) 12 and 20 are directed to a device and computer-readable storage medium for accomplishing the steps of the method in claim 4, and are rejected using similar rationale(s).

	As per claim 6, Blow further teaches 
wherein acquiring the first area to be shielded on the touch screen of the electronic device comprises: detecting a size of the touch screen; (¶ 61 – “repositioned to an uncovered portion of the display in a variety of manners, depending upon the implementation, the display size”)
	when the size of the touch screen is greater than a preset size threshold, determining an area to be the first area to be shielded to obtain a  (¶ 54 – “the mobile device may determine that too much of the display is concealed by the user's hand reaching across the display to adjust the text to the left, and so may adjust text (or other image elements) up and/or down to reveal the concealed content”, the preset size threshold necessarily within the length or width of the display. )
wherein a distance between the area to be the first area to be shielded and at least one edge of the touch screen is less than a third preset distance; (¶ 54 – “may adjust text (or other image elements) up and/or down to reveal the concealed content”, the up/down displacement between old and new position is necessarily less than the length or width of the display)
	and acquiring the first area to be shielded on the touch screen of the electronic device according to the moved determined result. (Fig. 25:2506 and ¶ 82, mobile device detects touch event location. ¶¶ 76-77, buttons concealed by grip event location can be deactivated [first area to be shielded])
	
	As per claim 7, Blow further teaches  
wherein acquiring the first area to be shielded on the touch screen of the electronic device comprises: acquiring the first area to be shielded on the touch screen of the electronic device based on a holding parameter when the electronic device is held. (¶ 48 – “based on grip event location, size, shape and orientation”)

	As per claim 8, Blow further teaches 
wherein acquiring the first area to be shielded on the touch screen of the electronic device comprises: acquiring the first area to be shielded on the touch screen of the electronic device upon detection of a touch adjustment instruction, wherein the touch adjustment instruction is configured to indicate an adjustment to a touch area of the touch control (“[0107] The mobile device processor 101 may be any programmable microprocessor, microcomputer or multiple processor chip or chips that can be configured by software instructions (applications) to perform a variety of functions, including the functions of the various aspects described herein.”). 

Claim(s) 13 is directed to a device for accomplishing the steps in the method of claim 5, and is rejected using similar rationale(s).

Response to Amendment
Objection to Specification
The objection to the specification has been removed due to specification amendment.

Claim Objections
The claim objection of claims 3, 11 and 19 for reciting “first present distance” has been removed due to claim amendment.

112 Rejections
The previous 112(a) and (b) rejections were removed due to claim amendment. However, the currently amended claims now have new 112(b) issues, as explained above. 

102 Rejections
Applicant's 102 arguments filed 3/9/2022 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

102 Argument 1:
	Concerning claim 1, the applicant argues that Blow merely discloses moving content that is hidden, but “Blow does not disclose anything about defining the area whose distance from the at least one edge of the touch screen is less than the third preset distance as the area to be the first area to be shielded, to determine the first area to be shielded on the touch screen of the electronic device, when the size of the touch screen is greater than the preset size threshold, as recited in amended claim 1”. (Amendment, Pg 12)

102 Response 1:
	The examiner respectfully disagrees.
	First, contrary to applicant’s allegation, Blow doesn’t merely describe moving content that is hidden, but describes all the concepts of claim 1, as mapped in the 102 rejection section above, including the concept of shielding [“deactivating”] the hidden content (see Blow ¶¶ 76-77). 
	Secondly, claim 1 doesn’t limit the interpretation of “size of the touch screen” to mean the entire or “full” size of the touch screen. Blow teaches determining that “too much” of the touch screen is covered. That is, as explained in the 102 rejection section above, Blow teaches
when the size of the touch screen is greater than a preset size threshold, determining, by the electronic device, an area to be a first area to be shielded to obtain a first determined result, (¶ 54 – “the mobile device may determine that too much of the display is concealed by the user's hand reaching across the display to adjust the text to the left, and so may adjust text (or other image elements) up and/or down to reveal the concealed content”, herein the touch screen size that is covered is greater than a preset size threshold which is necessarily used to determined that “too much” of the touch screen is covered [size of the touch screen is greater than a preset size threshold], and this first determined result]. ¶¶ 76-77, buttons concealed by grip event location can be deactivated [first area to be shielded], when too much of the display is covered and that content moved up/down [first determined result], the grip event location is deactivated [first area to be shielded])
	Lastly, Blow discloses defining the area whose distance from the at least one edge of the touch screen is less than the third preset distance as the area to be the first area to be shielded. As mentioned in the 102 rejection section above, Blow teaches:
wherein a distance between the area to be the first area to be shielded and at least one edge of the touch screen is less than a first preset distance; (¶ 54 – “may adjust text (or other image elements) up and/or down to reveal the concealed content”, here, the text is moved by a distance sufficient to “reveal” the concealed content. That distance can be measured from at least one of the edges of the touch screen. Necessarily, the maximum amount of the distance, which could be similar to the up/down displacement between old and new position, is necessarily less than the total length or width of the display [less than a first preset distance], wherein either the total width or length of the display is a “first preset distance”)
NOTE: The citations in the 102 mapping above are similar to the ones provided in previous office action, but include additional explanations that were added merely for the purpose of expediting prosecution.

102 Argument 2:
	The applicant also relies on the 102 argument(s) above to further allege the patentability of claim(s) 1 and/or remaining claim(s). (Amendment, Pg(s) 13)

102 Response 2:
	The examiner respectfully disagrees at least for the same reasons provided in the above 102 responses and/or in the above 102 rejection section.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175            



/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175